ORDER

PER CURIAM.
AND NOW, this 19th day of August, 2014, the Petition for Allowance of Appeal is GRANTED, the decision of the Superi- or Court is VACATED, and the matter is REMANDED to the Superior Court for reconsideration under Commonwealth v. Lucarelli, 601 Pa. 185, 971 A.2d 1173 (2009) (waiver of right to counsel is intentional and voluntary relinquishment of known right; forfeiture of right to counsel, by contrast, does not require that defendant intend to relinquish right but may result from defendant’s extremely serious or dilatory conduct). The remand is not to be construed as an expression of view on whether, in fact, respondent forfeited the right to counsel.